
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 373
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Ms. Berkley submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of a
		  national day of remembrance for United States nuclear weapons program workers
		  and uranium miners, millers, and haulers.
	
	
		Whereas hundreds of thousands of men and women have served
			 this Nation in building its nuclear defense since World War II;
		Whereas these dedicated United States workers paid a high
			 price for their service and have developed disabling or fatal illnesses as a
			 result of exposure to beryllium, ionizing radiation, toxic substances, and
			 other hazards that are unique to the production and testing of nuclear
			 weapons;
		Whereas these workers were put at individual risk by the
			 United States Government without their knowledge and consent in order to
			 develop a nuclear weapons program;
		Whereas these patriotic men and women deserve to be
			 recognized for their contribution, service, and sacrifice towards the defense
			 of this great Nation; and
		Whereas, on May 20, 2009, the Senate passed S. Res. 151,
			 designating a national day of remembrance on October 30, 2009, for nuclear
			 weapons program workers: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of a national
			 day of remembrance for United States nuclear weapons program workers and
			 uranium miners, millers, and haulers; and
			(2)encourages the
			 people of the United States, regardless of their opinions about the historical
			 development of nuclear weapons, to support and participate in appropriate
			 ceremonies, programs, and other activities to recognize a national day of
			 remembrance for past and present workers in America's nuclear weapons
			 program.
			
